             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 1 of 18



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                         FOR THE WESTERN DISTRICT OF WASHINGTON

 7

 8    UNITED FEDERATION OF                            )
      CHURCHES, LLC (DBA “THE                         )         No. 20-cv-509
 9    SATANIC TEMPLE”),                               )
                                                      )         COMPLAINT FOR DAMAGES
10                           Plaintiff,               )         AND INJUNCTIVE RELIEF
                                                      )
11                    v.                              )
                                                      )
12    DAVID ALAN JOHNSON (AKA “ADJ”),                 )
      LEAH FISHBAUGH, MICKEY                          )
13    MEEHAM, AND NATHAN SULLIVAN,                    )
                                                      )
14                           Defendants.
15
            In support of its claims, Plaintiff United Federation of Churches, LLC (dba “The Satanic
16
     Temple”) (abbreviated as “TST”) alleges as follows:
17
                                            I.     PREAMBLE
18
            1.      This case is about two hacked social media accounts and failed attempts at
19
     hacking a social media account and an email account.           TST is suing Defendants for
20
     misappropriating two of TST’s Facebook business pages by replacing all approved
21
     administrators with themselves. Shortly after the misappropriation, Johnson started posting
22
     content critical of TST from TST’s own webpage while retaining the original branding. Later,
23
     Johnson modified the name of the website, ostensibly to create a competitor organization, while
24
     appending the suffix “Archive Temple Chapter.” Defendants now wrongfully maintain exclusive
25
     control of over five years of content, all created by and for TST, on websites with more than
26
     17,500 followers. Because of Defendants’ defamatory commentary, unfairly aimed directly at

      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 1                           Lybeck Pedreira & Justus PLLC
                                                                                      Chase Bank Building

      No. 20-cv-509                                                              7900 SE 28th Street, Fifth Floor
                                                                                   Mercer Island, WA 98040
                                                                                206-230-4255 Fax 206-230-7791
              Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 2 of 18



 1
     TST’s audience, the Washington Chapter has lost members and has had its reputation harmed.
 2
             2.      The questions presented by this case are whether the above constitutes (1) cyber
 3
     fraud and abuse under the Computer Fraud and Abuse Act (“CFAA”); (2) cyberpiracy under the
 4
     Lanham Act; (3) tortious interference with business expectancy under Washington common law;
 5
     (4) unfair competition; or (5) defamation.
 6
             3.      If so, the Court should find Defendants liable for permanent injunctive relief to
 7
     return the websites to TST as their rightful owner and to refrain from accessing any TST
 8
     materials, statutory damages, punitive damages, attorney’s fees, and the costs of litigation. In
 9
     aggregate, Defendants should be ordered to pay $142,973.92 or more in statutory and economic
10
     damages.
11
                                       II.   JURISDICTION AND VENUE
12
             4.      This Court has original jurisdiction over the federal claims arising under the CFAA
13
     and the Lanham Act. 28 U.S.C. § 1331 (federal question); 18 U.S.C. § 1030(g) (CFAA); 15 U.S.C.
14
     § 1121 (trademark). The Court has supplemental jurisdiction over the state common law claims
15
     arising from the same facts. 28 U.S.C. § 1367.
16
             5.      The Court can properly exercise personal jurisdiction over each Defendant because
17
     they live within this District.
18
             6.      Venue properly lies with this Court because the hacking took place in Seattle,
19
     Washington. 28 U.S.C. § 1391.
20
                                               III.    PARTIES
21
             7.      TST is a religious organization.       See generally “About us,” available at
22
     https://www.thesatanictemple.org/about-us.html
23
             8.      TST subscribes and advances seven fundamental tenets:
24                   (1) One should strive to act with compassion and empathy toward all creatures
                         in accordance with reason.
25
                     (2) The struggle for justice is an ongoing and necessary pursuit that should
26
                         prevail over laws and institutions.


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 2                             Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building

      No. 20-cv-509                                                                7900 SE 28th Street, Fifth Floor
                                                                                     Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 3 of 18



 1                  (3) One’s body is inviolable, subject to one’s own will alone.

 2                  (4) The freedoms of others should be respected, including the freedom to
                        offend. To willfully and unjustly encroach upon the freedoms of another is
 3                      to forgo one's own.
 4                  (5) Beliefs should conform to one's best scientific understanding of the world.
                        One should take care never to distort scientific facts to fit one's beliefs.
 5
                    (6) People are fallible. If one makes a mistake, one should do one's best to
 6                      rectify it and resolve any harm that might have been caused.
 7                  (7) Every tenet is a guiding principle designed to inspire nobility in action and
 8                      thought. The spirit of compassion, wisdom, and justice should always
                        prevail over the written or spoken word.
 9
     See “Our tenets” available at https://www.thesatanictemple.org/our-tenets.html.
10
            9.      TST’s mission is to “encourage benevolence and empathy among all people,
11
     reject tyrannical authority, advocate practical common sense and justice, and be directed by the
12
     human conscience to undertake noble pursuits guided by the individual will.” See “Our mission”
13
     available at https://www.thesatanictemple.org/our-mission.html.
14
            10.     TST was the subject of the recent documentary “Hail Satan?” (2019), directed by
15
     Penny Lane and distributed by Magnolia Pictures.
16
            11.     TST maintains sole title to the trade name “The Satanic Temple” in the context of
17
     religious organizations. See Exhibit 1 (registration of trademark).
18
            12.     TST has adherents in each of the 50 States, importantly to include Washington.
19
     Groups of adherents are commonly denominated “Chapters.” Chapters are largely autonomous
20
     but are subject to centralized control to ensure faithfulness to organizational principles and
21
     purposes.
22
            13.     Defendant David Alan Johnson is an individual residing in Seattle, which is within
23
     this Court’s District.   Johnson is a former associate of TST who misappropriated TST’s
24
     Washington Chapter Facebook website from within this Court’s District and is using it and its
25
     audience in an effort to undermine TST and to create a competitor organization.
26
            14.     Defendant Leah Fishbaugh is an associate of Johnson, and former associate of

      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 3                             Lybeck Pedreira & Justus PLLC
                                                                                       Chase Bank Building

      No. 20-cv-509                                                               7900 SE 28th Street, Fifth Floor
                                                                                     Mercer Island, WA 98040
                                                                                 206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 4 of 18



 1
     TST, who aided and abetted the hacking. Fishbaugh also lives in Seattle. Fishbaugh changed
 2
     the account credentials to the Washington Chapter’s email account in a failed attempt to usurp
 3
     control over the email account. On information and belief, Johnson has wrongfully given
 4
     Fishbaugh administrative privileges to TST’s Washington Chapter page.
 5
            15.     Defendant Mickey Meeham is an associate of Johnson, and former associate of
 6
     TST, who aided and abetted the hacking. Meeham also lives in Seattle. On information and
 7
     belief, Johnson has wrongfully given Fishbaugh administrative privileges to TST’s Washington
 8
     Chapter page. Meeham misappropriated the Affiliate page.
 9
            16.     Defendant Nathan Sullivan is an associate of Johnson, and former associate of
10
     TST, who aided and abetted the hacking. Sullivan also lives in Seattle. TST entrusted Sullivan
11
     as the custodian of various documents which constitute trade secrets. Examples include original
12
     signed membership agreements, internal policies and procedures, and a listing of members with
13
     contact information. Sullivan now wrongfully maintains exclusive control over these sensitive
14
     documents. On information and belief, Johnson has wrongfully given Sullivan administrative
15
     privileges to TST’s Washington Chapter page.
16
                                     IV.    FACTUAL BACKGROUND
17
            17.     Facebook is a ubiquitous internet social medium which permits users to create and
18
     share content including without limitation links, commentary, and written conversations. Content
19
     can be shared by individuals on personal pages or by organizations on business pages.
20
            18.     Twitter is also a ubiquitous internet social medium which permits users to create and
21
     share substantially similar content as Facebook.
22
            19.     Google is a ubiquitous internet-based information platform. Among its many
23
     services, Google provides an email platform (“Gmail”) and a cloud-based document creation and
24
     storage platform (“Google Drive.”)
25
            20.     Facebook is TST’s primary platform of communicating with its membership.
26
            21.     Twitter is TST’s secondary platform of communicating with its membership.


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 4                              Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building

      No. 20-cv-509                                                                7900 SE 28th Street, Fifth Floor
                                                                                     Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 5 of 18



 1
             22.      TST’s Washington Chapter has a Google account to generally facilitate its
 2
     organizational purposes by creating and storing documents.
 3
             23.      In October of 2014, the Washington Chapter business page was created exclusively
 4
     for the benefit of TST in its efforts to disseminate information for what was then the Seattle Chapter.
 5
     This          page,      in        its       current         state,       is         available                      at
 6
     https://www.facebook.com/thesatanictemplewashington (content predating March 20, 2020).
 7
     See also Exhibit 2 (Chapter page history)
 8
             24.      Over the next several years, the Washington Chapter grew the Facebook page to an
 9
     audience exceeding 17,000 followers. Id.
10
             25.      In January of 2015, the Washington Chapter created a Twitter account for the
11
     organization. See https://twitter.com/TST_Washington. Currently, the Twitter account has an
12
     audience of about 4,000 followers. Id.
13
             26.      In September of 2018, the Washington Chapter created a secondary Facebook page,
14
     named “TST WA Allies,” to facilitate communications with individuals who were interested in TST
15
     but did not want to identify as a member. This page., in its current state, is available at
16
     https://www.facebook.com/queersatanicmemes; see also Exhibit 3 (Allies page history). The
17
     Allies page has about 500 followers.
18
             27.      Until the hacking by Defendants, both Facebook pages were maintained and
19
     controlled exclusively by approved administrators.
20
             28.      Administrators are subject to a written Membership Agreement and Code of
21
     Conduct, which instruct requirements for permissible activity on behalf of TST. In relevant part,
22
     the instructions pertaining to online conduct follow:
23
             Public statements & interactions with med
24
             All public actions and statements must be approved and vetted by the TST National Council
25
             and the TST Executive Council. If a member is approached by media or asked for any
26
             official statement regarding an action or belief relating to TST all members must refrain


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 5                                Lybeck Pedreira & Justus PLLC
                                                                                           Chase Bank Building

      No. 20-cv-509                                                                   7900 SE 28th Street, Fifth Floor
                                                                                        Mercer Island, WA 98040
                                                                                     206-230-4255 Fax 206-230-7791
           Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 6 of 18



 1
          from comment and refer the inquiring party to the Chapter Head.
 2
          ...
 3
          Confidentiality
 4
          Members should respect confidentiality, including documentation. Internal information
 5
          should not be shared beyond members of the local chapter. Members’ names, contact
 6
          information, and meeting locations are also considered confidential. If you are ever unsure,
 7
          don’t share.
 8
          ...
 9
          Copyright
10
          Material produced by The Satanic Temple is the property of the organization. Consent for
11
          use of logo, name or other identity materials may be approved for use for certain projects.
12
          You may not use any official materials without prior approval. Approval may also be
13
          withdrawn at any time.
14
          ...
15
          Online code of conduct
16
          As a member of TST, your interactions with others, both online and off, will be held to the
17
          TST Code of Conduct. As an individual, we support your freedom of speech and freedom
18
          to hold your opinions. Members’ behavior, however, reflects on the organization as whole
19
          and also builds the internal culture of TST. Therefore, we have a code of conduct specifically
20
          for the internet.
21
          Respect the diversity of opinions you find online and respond in a courteous manner. All
22
          TST members’ online conduct must be free of harassment, stalking, threats, abuse, insults,
23
          defamation, or humiliation. This includes, but is not limited to, demeaning comments of an
24
          ethnic, religious, sexist, or racist nature; and unwanted sexual advances or intimidation by
25
          email or online. Such behavior will result in termination from the organization.
26
          As a member of TST, always assume that what you publish on the web is permanent.


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 6                             Lybeck Pedreira & Justus PLLC
                                                                                       Chase Bank Building

     No. 20-cv-509                                                                7900 SE 28th Street, Fifth Floor
                                                                                    Mercer Island, WA 98040
                                                                                 206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 7 of 18



 1
            Anyone can easily print out a comment or save it as a screenshot. Remember, that TST is
 2
            often engaged in legal suits and exchanges online, or via text have the right to be exposed in
 3
            the case of a deposition. Think before you hit “send”.
 4
            Using TST in connection with surveys, contests, pyramid schemes, chain letters, junk email,
 5
            spamming or any duplication or unsolicited messages is prohibited and will result
 6
            termination from the organization.
 7
            Any public disagreements between TST members should be taken to a private conversation.
 8
            If mediation is needed, it will be provided.
 9
     See Membership Agreement and Code of Conduct (abbreviated as “Code of Conduct”), available
10
     as Exhibit 4.
11
            29.      The above terms of the Code of Conduct form the contours of administrators’
12
     authorization to access TST’s social media accounts.
13
            30.      Defendants, each, were entrusted with administrative rights to the above-described
14
     social media accounts, subject to the requirements set forth in the Code of Conduct.
15
            31.      Until the hacking, Defendant Sullivan had exclusive access to the original copies of
16
     each Defendants’ signature, acknowledging and agreeing to be bound by the above terms in return
17
     for access to the social media accounts.
18
            32.      On information and belief, Sullivan still has exclusive access to these documents,
19
     among other highly sensitive materials including membership listings, internal policies and
20
     procedures, and meeting notes.
21
            33.      Defendants were each well aware of the Code of Conduct because it served as a
22
     source of friction leading up to the events giving rise to this litigation. For example, on March 2,
23
     2020, Johnson shared the following post on the Allies page outside of his authority:
24

25

26


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 7                              Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building

      No. 20-cv-509                                                                 7900 SE 28th Street, Fifth Floor
                                                                                      Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 8 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          34.     The ensuing deletion and reiteration of the expectation that Johnson adhere to the

17   Code of Conduct as a condition of continued social media access would serve as foreshadowing for

18   the misappropriation of the Allies page.

19          35.     Some time before March 14, 2020, Defendants entered into an unlawful agreement

20   to misappropriate and shut down substantially all the internet presence of TST’s Washington

21   Chapter. Defendants sought to advance the twin goals of forming a competitor organization and

22   harming TST.

23          36.     On March 14, 2020, Meeham exceeded authorization for the Allies page by

24   removing all TST-approved administrators except the other named Defendants, changing the name

25   to “Evergreen Memes for Queer Satanic Friends,” and posting the following manifesto:

26


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 8                           Lybeck Pedreira & Justus PLLC
                                                                                      Chase Bank Building

      No. 20-cv-509                                                              7900 SE 28th Street, Fifth Floor
                                                                                   Mercer Island, WA 98040
                                                                                206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 9 of 18



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          37.     Meeham, in conjunction with the other named Defendants, has since been posting
14   material in violation of the Code of Conduct.
15          38.     On or around March 18, 2020, Johnson exceeded authorization for the Twitter
16   account by following a number of extremist groups to create a false impression of affiliation between
17   TST and extremism, and changing the description from “Washington State Chapter of the Satanic
18   Temple” to “Satan stands as the ultimate icon for selfless revolt. We oppose irrational, unjust
19   hierarchies like white supremacy, patriarchy, ableism, & cishet normality.”
20          39.     On March 20, 2020 beginning at 10:11 pm, Johnson exceeded authorization for the
21   Chapter page by removing all TST-approved administrators, modifying the cover page without
22   approval, and posting a three-page manifesto. The manifesto, as it looks today, is attached and
23   incorporated as Exhibit 5 (the archive reflects Central time). Originally, the manifesto was posted
24   with the original trade dress of TST.
25          40.     Broadly, the manifesto levies false claims that TST leadership is cozy with the alt-
26   right, are white supremacists, are generally insufficiently leftist for Johnson’s preference, and does


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 9                               Lybeck Pedreira & Justus PLLC
                                                                                          Chase Bank Building

      No. 20-cv-509                                                                  7900 SE 28th Street, Fifth Floor
                                                                                       Mercer Island, WA 98040
                                                                                    206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 10 of 18



 1
     not conform to Johnson’s impression of Satanism. Posting the manifesto exceeded Johnson’s grant
 2
     of authority as defined in the Code of Conduct.
 3
            41.     Johnson then spent the next couple days posting links and commentary from the
 4
     Chapter page, all with the general, and false, theme that TST leaders are incompetent fascists. See
 5
     Exhibit 6 (posts and commentary in excess of authority). The links and commentary all exceeded
 6
     Johnson’s grant of authority as defined in the Code of Conduct.
 7
            42.     On March 20 at 11:36 pm, Fishbaugh exceeded authorization by changing the
 8
     password to the Chapter’s Google-based email account, changing the recovery email, and changing
 9
     the phone number.
10
            43.     On March 22 at 3:08 pm, Johnson modified the name of the Chapter page from “The
11
     Satanic Temple Washington” to “Satanic Washington State – Archived Temple Chapter” and
12
     modified the profile picture to replace TST-specific iconography with “antifa” symbolism. These
13
     modifications exceeded Johnson’s grant of authority as defined in the Code of Conduct.
14
            44.     As a result of the foregoing conduct, Sullivan’s control over original signed copies
15
     of membership agreements and cloud-based trade secret documentation, became unauthorized.
16
     Sullivan’s continued control over these materials exceeds the authority granted by the Code of
17
     Conduct.
18
            45.     “Antifa” is a left-wing political movement with a penchant for violence.
19
            46.     TST opposes the use or threat of violence as a mechanism for control.
20
            47.     The        Chapter        page       maintains        its      original                  URL:
21
     https://www.facebook.com/TheSatanicTempleWashington/.
22
            48.     As of the date of filing, TST’s Washington Chapter has lost between 20 and 30
23
     members because of Johnson’s false claims published to the Chapter page.
24
            49.     TST’s Washington leadership have repeatedly demanded the return of the
25
     Facebook pages from both Facebook and Defendants.
26
            50.     Facebook refused to correct the matter, mislabeling the issue as a “Page admin


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 10                            Lybeck Pedreira & Justus PLLC
                                                                                        Chase Bank Building

      No. 20-cv-509                                                                7900 SE 28th Street, Fifth Floor
                                                                                     Mercer Island, WA 98040
                                                                                  206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 11 of 18



 1
     issue” to the exclusion of “infringements of your legal rights.”
 2
             51.     One week ago, this time through counsel, TST reiterated to Facebook and to
 3
     Johnson the unlawful nature of the foregoing conduct of Defendants.
 4
             52.     Facebook did not respond and did not correct the issue.
 5
             53.     Defendants simply ignored all communications, from counsel and TST alike.
 6
             54.     TST was able to recover the Twitter account and the email account through
 7
     Twitter and Google, respectively.
 8
             55.     TST is unable to recover the Facebook account without relief from this Court.
 9
                                        III.   CAUSES OF ACTION
10
                                                    Count 1:
11
                                                CFAA violation
12
             56.     The CFAA provides a civil cause of action when a Defendant knowingly accesses a
13
     “protected computer” by “exceeding authorized access,” which causes a cumulative “loss” of at
14
     least $5,000. See 18 U.S.C. § 1030(g), (c)(4)(A)(i)(I). Or, in the case of an attempted violation, the
15
     successful violation would cause at least $5,000 in “loss.” Id.
16
             57.     A “computer,” is broadly defined as any device for processing or storing data. 18
17
     U.S.C. § 1030(e)(1).
18
             58.     A “protected computer” is a “computer” which is “used in or affecting interstate or
19
     foreign commerce or communication.” 18 U.S.C. § 1030(e)(2)(B).
20
             59.     Websites have been recognized as a “protected computer” within the meaning of the
21
     CFAA. See United States v. Drew, 259 F.R.D. 449, 457-58 (C.D. Cal. 2009).
22
             60.     A defendant “exceeds authorized access” by accessing a computer “with
23
     authorization and to use such access to obtain or alter information in the computer that the accesser
24
     is not entitled so to obtain or alter.” 18 U.S.C. § 1030(e)(6).
25
             61.     A “loss” is “any reasonable cost to any victim, including the cost of responding to
26
     an offense, conducting a damage assessment, and restoring the data, program, system, or


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 11                              Lybeck Pedreira & Justus PLLC
                                                                                          Chase Bank Building

      No. 20-cv-509                                                                  7900 SE 28th Street, Fifth Floor
                                                                                       Mercer Island, WA 98040
                                                                                    206-230-4255 Fax 206-230-7791
            Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 12 of 18



 1
     information to its condition prior to the offense, and any revenue lost, cost incurred, or other
 2
     consequential damages incurred because of interruption of service.” 18 U.S.C. § 1030(e)(11).
 3
            62.     As described above, Defendants wrongfully and intentionally by exceeding their
 4
     authorized access, perpetrated fraud upon TST and its membership, as well as any who happened
 5
     upon the offending posts, by posting under the misappropriated identity of TST. Perfectly
 6
     encapsulating the issue, one commenter expressed confusion on March 21, stating:
 7

 8

 9

10

11

12

13

14   See https://www.facebook.com/TheSatanicTempleWashington/posts/2908426992513671

15          63.     There is a cognizable dollar value to social media accounts. Preliminary estimates

16   of the “loss” related to the misappropriation of the Chapter page is $33,689.70, plus $1,037.52 for

17   the Allies page. The Twitter page, if successfully misappropriated, would have lost $8,246.70. The

18   aggregate sum being $42,973.92—well in excess of the $5,000 jurisdictional requirement.

19          64.     Further compounding the losses are TST’s attorney’s fees for investigating this

20   matter, entering futile demands for corrective action to both Facebook and Defendants, and

21   preparing this legal action. TST will continue to incur losses in the costs and fees related to this

22   lawsuit. TST’s costs and attorney’s fees already exceed $6,000 for dealing with this matter.

23          65.     TST has incurred, and continues to incur, reputation losses from the

24   misappropriation of its Facebook pages. These reputation losses are irreparable by money damages.

25          66.     Based on the foregoing, TST is entitled to injunctive relief in the form of an order

26   requiring Defendants surrender control of the Facebook pages, a permanent injunction enjoining



      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 12                             Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building

      No. 20-cv-509                                                                 7900 SE 28th Street, Fifth Floor
                                                                                      Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 13 of 18



 1
     Defendants from accessing any of TST’s “protected computers” (i.e. any internet-based media)
 2
     under threat of contempt, and economic damages of at least $48,973.92.
 3
                                                    Count 2:
 4
                                                 Cyberpiracy
 5
             67.     The Lanham Act makes cyberpiracy an actionable trademark violation. 15 U.S.C. §
 6
     1125(d).
 7
             68.     The Lanham Act provides for a statutory award of not less than $1,000 and not more
 8
     than $100,000. 15 U.S.C. § 1117(d). A plaintiff is also entitled to the costs of the litigation and, in
 9
     the Court’s discretion, a reasonable attorney’s fee. 15 U.S.C. § 1117(a).
10
             69.     Injunctive relief is also available to a successful plaintiff. 15 U.S.C. § 1116.
11
             70.     TST holds the exclusive rights to the name “The Satanic Temple.” Exhibit 1.
12
             71.     Defendants are trafficking in the name “The Satanic Temple” by misappropriating
13
     the website located at the URL “facebook.com/TheSatanicTempleWashington” (emphasis added).
14
             72.     Bad faith is established by the manner in which Defendants hijacked the webpages,
15
     attempted to hijack the Twitter and email accounts, removed all approved administrators, gloated
16
     about the matter, and refused to return control of the websites to their rightful owners.
17
             73.     Based on the foregoing, TST is entitled to injunctive relief in the form of an order
18
     requiring Defendants surrender control of the Facebook pages, a permanent injunction enjoining
19
     Defendants from accessing any of TST’s “protected computers” under threat of contempt, statutory
20
     damages between $1,000 and $100,000, costs, and a reasonable attorney’s fee.
21
                                                    Count 3:
22
                              Tortious interference with business expectancy
23
             74.     TST maintains ongoing business relationships with Facebook, importantly to
24
     include the Chapter page and Allies page.
25
             75.     There is an economic benefit for TST in having a ubiquitous platform to interact
26
     with members and prospective members in the convenience of their homes and wherever they carry


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 13                                Lybeck Pedreira & Justus PLLC
                                                                                           Chase Bank Building

      No. 20-cv-509                                                                   7900 SE 28th Street, Fifth Floor
                                                                                        Mercer Island, WA 98040
                                                                                     206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 14 of 18



 1
     their smartphones. Namely, with increased awareness comes increased membership and donations
 2
     which create a positive feedback loop.
 3
             76.     At the relevant time, Defendants had subjective knowledge of the business
 4
     relationship.
 5
             77.     Defendants intentionally and with an improper motive acted to sever the Washington
 6
     Chapter’s relationships with Facebook by misappropriating the two websites for the twin goals of
 7
     harming the Washington Chapter, and TST at large, and creating a competitor organization.
 8
             78.     As a direct and proximate result of Defendants’ wrongful conduct, TST has suffered
 9
     substantial economic injury and loss of business opportunity and has incurred attorney’s fees and
10
     other costs in attempting to remedy the situation.
11
             79.     Based on the foregoing, TST is entitled to injunctive relief in the form of an order
12
     requiring Defendants surrender control of the Facebook pages, a permanent injunction enjoining
13
     Defendants from accessing any of TST’s “protected computers” under threat of contempt and
14
     punitive damages.
15
                                                    Count 4:
16
                                Violations of the Consumer Protection Act
17
             80.     Washington’s Consumer Protection Act prohibits unfair, unconscionable, or
18
     deceptive methods in the conduct of trade or commerce. See Chapter 19.86 RCW.
19
             81.     TST has protected, registered trade names and common law trade dress for the
20
     services it provides to the community. Of importance to this case, the name “The Satanic Temple”
21
     is a registered mark; and the symbolism and content included in the Chapter page and Allies page
22
     at the time substantially all of the offending material was posted are trade dress.
23
             82.     Further, TST has a protected interest in its trade secret materials including
24
     membership listings, membership agreements, internal policies and procedures, other governance
25
     materials, and access to a hard-won social media following.
26
             83.     Defendants’ unauthorized use of TST’s protected intellectual property are intended


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 14                               Lybeck Pedreira & Justus PLLC
                                                                                           Chase Bank Building

      No. 20-cv-509                                                                   7900 SE 28th Street, Fifth Floor
                                                                                        Mercer Island, WA 98040
                                                                                     206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 15 of 18



 1
     to unlawfully aid in the creation of a competitor organization by diverting the recognition arising
 2
     from TST’s reputation and goodwill.
 3
             84.    Defendants’ unauthorized use of TST’s protected intellectual property is intended to
 4
     deceive the public with a deliberate, willful intent to disparage or pass off competitor services as
 5
     those of TST, for the end-goal of harming TST’s goodwill.
 6
             85.    The harm to TST’s goodwill cannot be adequately remedied at law.
 7
             86.    The unfair or deceptive acts or practices occurred in the conduct of Defendants’
 8
     trade or commerce.
 9
             87.    The unfair or deceptive acts or practices impact the public interest.
10
             88.    As a result of Defendants’ unfair or deceptive acts or practices Plaintiff suffered
11
     injury to its business or property.
12
             89.    Defendants’ acts or practices are the proximate cause of damages suffered by
13
     Plaintiff.
14
             90.    Based on the foregoing, TST is entitled to injunctive relief in the form of an order
15
     requiring Defendants surrender control of the Facebook pages, surrender control of all TST
16
     materials, a permanent injunction enjoining Defendants from accessing any of TST’s “protected
17
     computers” under threat of contempt, a permanent injunction enjoining Defendants from making
18
     use of any information obtained during their association with TST under threat of contempt, and
19
     actual and treble damages.
20
                                                  Count 5:
21
                                                Defamation
22
             91.    Defendants owed and continue to owe a duty to TST to refrain from publishing false
23
     and defamatory statements about TST and its employees.
24
             92.    By falsely ascribing extremist ideologies and affiliations to TST, Defendants
25
     published and republished false and defamatory statements about TST and TST’s employees.
26
             93.    The false and defamatory statements published by Defendants regarding TST and


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 15                             Lybeck Pedreira & Justus PLLC
                                                                                         Chase Bank Building

      No. 20-cv-509                                                                 7900 SE 28th Street, Fifth Floor
                                                                                      Mercer Island, WA 98040
                                                                                   206-230-4255 Fax 206-230-7791
             Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 16 of 18



 1
     its employees, as reasonably understood by outside observers, impugns the integrity and competence
 2
     of TST and its employees, discredits TST’s activities, undermines confidence of the public in TST’s
 3
     role in the community, and drives away current and prospective members from TST.
 4
             94.     The false and defamatory statements published by Defendants, when considered
 5
     alone, tends to subject TST and its employees to hatred, distrust, ridicule, contempt, or disgrace, and
 6
     tends to injure TST’s reputation.
 7
             95.     By carrying out the foregoing conduct, Defendants acted maliciously and with
 8
     reckless indifference to the consequences of their actions and the rights of TST.
 9
             96.     Based on the foregoing, TST is entitled to injunctive relief in the form of an order
10
     requiring Defendants surrender control of the Facebook pages, surrender control of all TST
11
     materials, a permanent injunction enjoining Defendants from publishing false statements about TST
12
     or any of its membership, and punitive damages.
13
                                          IV.     PRAYER FOR RELIEF
14
                     WHEREFORE, in addition to all other relief to which the Court finds TST entitled,
15
     TST prays for orders providing as follows:
16
             (1)     Defendants shall, jointly and severally, immediately return full control of the
17
     following to Plaintiff, under threat of contempt:
18
                     (a) The Chapter Facebook page
19
                     (b) The Allies Facebook page; and
20
                     (c) All TST materials, whether in paper or electronic format, including without
21
                         limitation: all signed agreements, all membership listings, all internal policies
22
                         and procedures, all governance documentation, any branding materials, and any
23
                         other document created by or for the benefit of TST.
24
             (2)     Defendants shall, jointly and severally, permanently refrain from the following
25
     under threat of contempt:
26
                     (a) Accessing any administrative function of any internet-based medium, including


      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 16                               Lybeck Pedreira & Justus PLLC
                                                                                           Chase Bank Building

      No. 20-cv-509                                                                   7900 SE 28th Street, Fifth Floor
                                                                                         Mercer Island, WA 98040
                                                                                     206-230-4255 Fax 206-230-7791
              Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 17 of 18



 1
                           without limitation any social media accounts, email accounts, or document
 2
                           storage accounts, created by or for the benefit of TST
 3
                      (b) Publishing or republishing false statements about TST or any of its membership
 4
                           or causing or permitting third parties to publish or republish false statements
 5
                           about TST or any of its membership.
 6
             (3)      Defendants shall, jointly and severally, pay economic damages to Plaintiff in an
 7
     amount to be determined by the Court, to meet or exceed $42,973.92.
 8
             (4)      Defendants shall, jointly and severally, pay statutory damages to Plaintiff in an
 9
     amount to be determined by the Court, to meet or exceed $100,000.
10
             (5)      Defendants shall, jointly and severally, pay treble damages to Plaintiff in an amount
11
     to be determined at trial.
12
             (6)      Defendants shall, jointly and severally, pay attorney’s fees and costs to Plaintiff in
13
     an amount to be determined after trial.
14
             (7)      Defendants shall, jointly and severally, pay pre-judgment and post-judgment interest
15
     until paid in full.
16

17           Respectfully submitted this 3rd day of April, 2020.

18
                                               LYBECK PEDREIRA & JUSTUS, PLLC
19
                                               By: /s/ Benjamin Justus
20                                             Benjamin Justus (#38855)
21                                             Attorneys for Plaintiff
                                               Chase Bank Building
22                                             7900 SE 28th St., Fifth Floor
                                               Mercer Island, WA 98040
23                                             206.687.7805 /ph 206.230.7791 /fax
                                               ben@lpjustus.com / email Justus
24

25                                             And: /s/ Matthew A. Kezhaya
                                               Matthew A. Kezhaya (AR#2014161), pro hac vice pending
26                                             Attorney for Plaintiff
                                               Kezhaya Law PLC

      COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 17                               Lybeck Pedreira & Justus PLLC
                                                                                           Chase Bank Building

      No. 20-cv-509                                                                   7900 SE 28th Street, Fifth Floor
                                                                                        Mercer Island, WA 98040
                                                                                     206-230-4255 Fax 206-230-7791
          Case 2:20-cv-00509-RAJ Document 1 Filed 04/03/20 Page 18 of 18



 1                                  1202 NE McClain Rd
                                    Bentonville, AR 72712
 2                                  479.431.6112 /ph 479.282.2892 /fax
                                    matt@kezhaya.law / email Kezhaya
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF - 18                    Lybeck Pedreira & Justus PLLC
                                                                               Chase Bank Building

     No. 20-cv-509                                                        7900 SE 28th Street, Fifth Floor
                                                                            Mercer Island, WA 98040
                                                                         206-230-4255 Fax 206-230-7791
